Grant, J.
The respondent refused to issue a warrant upon a complaint made under Act No. 186 of the Public Acts of 1893, upon the ground of its unconstitutionality. The title of the act is as follows:
“An act to amend section one of act number one hundred fifty-nine, Session Laws of eighteen hundred ninety-one, entitled ‘An act to regulate the taking and catching of fish in the inland waters of this State,’ approved June twenty-fourth, eighteen hundred ninety-one.”
The title to the act amended reads as follows: “An act to regulate the taking and catching of fish in the *47inland lakes of this State.” There was no such act as the one described in the title to the amending act. The act of 1891 included lakes alone, and not other waters. The evident object of the amendment was to extend the statute so as to include other inland waters than lakes. An examination of the legislative journals discloses the fact that-a bill was introduced in the Senate, designated as “Senate Bill No. 316,” and entitled “A bill to amend Act No. 159, Laws of 1891, entitled ‘An act to regulate the taking and catching of fish in the inland lakes of this State.’” The bill was read the first and second times by its title, and referred to the committee on state affairs. Senate Journal, 399.
The title was defective, in that it did not express the object of the bill. Section 20, art. 4, Const. The title gave no notice to the legislators or to the people that the bill provided that the provisions of the original act should be extended to other subjects. The natural inference to be drawn from the title is that the proposed amendment affected only lakes. The title should have contained appropriate words showing that the object was to include other waters.
The decision of the court below that the act is unconstitutional is correct, and is affirmed.
The other Justices concurred.